DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The rejection of claims 38-41 under 35 U.S.C. 112 as being indefinite is withdrawn in view of the arguments presented in the Response of Nov. 15, 2022; specifically, applicants have indicated that the steps recited in claim 20 are those that are necessary for accomplishing the functional limitations of claims 38-41. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-28 and 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (J Ind Microbiol Biotechnol, 2011, cited in IDS filed on April 30, 2021).
Zhao et al. teach lipid production by Rhodosporidium toruloides Y4 using different substrate feeding strategies (Title) and repeated fed-batch culture where the majority of the culture is removed at the end of each cycle and fresh initial media is added and a new cultivation cycle is started using the carryover culture, (p. 628, 2"4 col. 1st full para.).
More specifically, Zhao et al. teach that R. toruloides Y4 and medium are placed in a 15-L stirred- tank bioreactor with an initial volume of 9 L, (p. 628, "Materials and methods"), and after the first cycle of fermentation is completed, the bioreactor is discharged for lipid harvest, except for 900 ml of cell culture held in the bioreactor (for a residual volume of 10%), to which 8.1L of fresh medium is added and another cycle of fermentation is started, (p. 628, "Culture process setting", "Analytical Methods"; p. 629, "Repeated fed-batch culture"; Fig. 2). Zhao et al. teach that during the late-stage of the fed-batch process (after 80 hours), cell biomass production is reduced, as nitrogen sources are exhausted and the carbon flux in the cells is channeled into lipid biosynthesis; and that when fresh medium with nitrogen sources is added, the exponential cell propagation process is restarted, (p. 629-630, "Repeated fed-batch culture"). Thus, Zhao et al. teach culturing under conditions that favor biomass production (higher levels of nitrogen) and then culturing under conditions that favor lipid production (lower levels of nitrogen). Zhao et al. teach the advantages of the repeated fed-batch process, which include decreased cleaning, sterilization and inoculation, resulting in less time-intensive process, (p. 629, "Repeated fed-batch culture").
With respect to the limitation that fermentation is ended when the culture is at a threshold volume and the threshold volume is greater than the start volume, Zhao et al. teach that some fed-batch cultures had intermittent feeding of a glucose solution, five times in a batch. (p. 628, para. bridging 1°t and 2" cols.; “Repeated fed-batch culture,” para. bridging pgs. 629-630). In this mode, the culture volume would increase from the start volume, due to addition of feeding solution, resulting in a threshold volume that is greater than the start volume. Zhao et al. chose R. toruloides to investigate whether lipid production could be increased using different substrate feeding strategies as this oleaginous yeast is an excellent lipid producer, (p. 627-628, "Introduction").
Zhao et al. does not teach a residual volume that is 20 - 40% of the starting volume. 
With respect to increasing the residual volume, Zhao et al. teach undertaking additional process optimization including parameters such as media composition, medium replacement ratio, and nitrogen feeding to further evaluate and increase grams of lipid produced per gram of substrate used. (p. 630, "Comparison"). It would be obvious to optimize residual volume to 20-40% of the start volume, as Zhao et al. explicitly teach that medium replacement ratio (the ratio of media replaced versus the residual volume) is a result-effective variable that can be further optimized, (p. 630, "Comparison", 2" col. 1st full para.). It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Boesch, 617 F.2d 272, 276, 205 USPQ215, 218-219 (C.C.P.A. 1980). MPEP 2144.05 IIB.  
With respect to claim 21, Zhao et al. teach detecting oil productivity and glucose concentration during multiple times in the cycle, including during the late stage of fed- batch process (e.g. conditions that favor oil production), (p. 628, "Analytical Methods"; p. 629, "Repeated fed-batch culture. Fig. 2).
With respect to claim 22, Zhao et al. explicitly teach that a high carbon/nitrogen (C/N) ratio aids in lipid production, that lipid production can be reduced if nitrogen is too scarce and "nitrogen sources should be optimized and controlled more carefully" (p. 630, 2nd col., 1st full para.). Implementing this optimization would require nitrogen and carbon detection in the culture at the time of lipid accumulation.
With respect to claims 23-25, Zhao et al. teach repeated fed-batch culture, where the microorganism is cultured in the bioreactor under conditions that favor biomass production, then under conditions that favor lipid production, followed by harvesting of mature culture (minus 900 mL of leftover, inoculum culture), addition of 8.1L of fresh medium, to bring start volume to 9L and another cycle of fermentation is started, (p. 628, "Culture process setting," "Analytical Methods"; p. 629, "Repeated fed-batch culture"; p. 630, Fig. 2), which results in steps (b), (c), and (d) being repeated at least two times.
With respect to claims 26-28, Zhao et al. teach that triglycerides isolated from the harvested repeated fed-batch culture include myristic acid, palmitic acid, palmitoleic acid, stearic acid, oleic acid, linoleic acid, and linolenic acid. (p. 627, "Introduction"; p. 628, Analytical methods", p. 631, Table 2).
With respect to claims 33 and 34, Zhao et al.'s teaching of optimization of feeding strategies (feeding glucose), as well as optimizing the C/N ratio would include determination of the volume of the culture and the cell concentration of the culture during lipid accumulation because each of these variables would further be used when calculating the optimal medium  replacement ratio (in the case where addition of glucose, nitrogen and/or other nutrients had changed the volume of the culture) and determination of whether the cells have hit their maximal production of lipids. Determining cell concentration specifically would aid in optimizing the amount of lipid produced per cell, thereby giving a more refined measurement than DCW. 
With respect to claim 35, Zhao et al. teach calculation of oil productivity, (p. 630, "Comparison", Table 1).
With respect to claim 36, Zhao et al. teach that the residual volume in the fermentor contains lipid-rich cells, (p. 630, 2nd col. 1st full para.).
With respect to claim 37, Zhao et al. teach isolating oil from the harvested portion. (p. 627, "Introduction"; p. 628, Analytical methods", p. 631, Table 2).
With respect to claims 38-41, Zhao et al. renders them obvious, as Zhao et al. teach: process optimization on parameters such as media composition (low cost substrate); medium replacement ratio and time of replacement should further lead to advancement in lipid productivity; and nitrogen feeding should be taken into consideration, because the molecular ratio of carbon-to-nitrogen (C/N) is important for lipid accumulation. (entire document, specifically p. 630, "Comparison").
Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhao et al. (J Ind Microbiol Biotechnol, 2011, cited in IDS filed on April 30, 2021) in view of Burja et al. (App! Microbiol Biotechnol, 2006, cited in IDS filed on April 30, 2021).
	Zhao et al. does not teach an oil-producing Thraustochytrid.  
Burja et al. teach screening of Thraustochytrium species, one of two marine microbes that produce the polyunsaturated fatty acids rich in beneficial omega-3 fatty acids, for optimization of omega-3 long chain fatty acid production, as omega-3 fatty acids are increasing popular nutritional supplements and consumers have recognized the importance of omega-3 fatty acid consumption, (p. 1161, "Introduction"). Burja et al. teach that ONC-T18 is a high DHA producer among Thraustochytrium species, that it grows well in a bioreactor and that its high DHA level lends it to further fermentation manipulations and bioprocess optimization, (p. 1163, Fig. 2; p. 1167, para, bridging 1st and 2nd cols.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process taught by Zhao et al. to have substituted ONC- T18 Thraustochytrium for R. toruloides because it would have been obvious to substitute one known element for another to obtain predictable results. Substituting ONC- 718 Thraustochytrium for R. toruloides would have led to predictable results with a reasonable expectation of success because Burja et al. teach that ONC-T18 is a high DHA producer among Thraustochytrium species, that it grows better in a bioreactor than in flask culture and that it is ready for fermentation manipulations and bioprocess optimization.
With respect to claims 29-32, Burja et al. teach ONC-T18, a high DHA producer among Thraustochytrium species, grows well in a bioreactor and has high DHA levels. (p. 1163, Fig. 2; p. 1167, para, bridging 1st and 2nd cols.) Specifically with respect to claim 19, Applicants’ specification clarifies that PTA-6245 is the ATCC Accession Number given to ONC- T18. (pg. 3, Il. 28-31).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,920,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘261 patent include all the limitations of the claims of the application, as they are more specific than the current claims.
Response to Arguments
Applicant's arguments filed Nov. 15, 2022 have been fully considered but they are not persuasive. The examiner apologizes for the confusion in the Office Action dated Sept. 14, 2022, where the rejections appeared to be a composite of the two sets of claims present.  The current rejections address only the amended, second set of claims presented on Dec. 31, 2020.


Applicants assert that the Zhao reference teaches a continuous culture mode where fresh medium is continuously added while culture liquid is continuously removed.
This is not found persuasive because Zhao et al. teach only fed-batch and repeated fed-batch culture for R. toruloides Y4, (see. e.g. Table 1, entries 5-8; pg. 629, 2" col. "Repeated fed-batch culture"; pg. 630,1* col., 15 partial para. "However, for the repeated fed-batch culture process, fresh medium..."; 2" col., 15* full para. "Compared to the fed-batch strategies, the repeated fed-batch had some advantages..."
Applicants assert that Zhao teaches the glucose concentration is maintained at 5 g/L and the culture volume is kept constant and then all but 10% of the culture is removed; while the claimed method, in contrast, does not have a constant culture volume (as start volume and threshold volume are recited), and leaves a residual volume of 20 - 40 % of the start volume. Applicants further assert that the Zhao reference does not teach that oil and biomass production increases over time, as shown in Fig. 2 of the specification, that the concentration of carbon or nitrogen, the volume of the culture, or the cell concentration is detected.
With respect to the argument that Zhao et al. does not teach 20 - 40 % of the start volume, the concentration of carbon or nitrogen, the volume of the culture, or the cell concentration is detected, as explained above in the rejections, Zhao et al. explicitly teach that these variables can be optimized, making them result-effective variables, which are obvious to optimize. More specifically, Zhao et al. teach:
Process optimization on parameters such as media composition (low cost
substrate), medium replacement ratio and time of replacement should
further lead to advancement in lipid productivity. Nitrogen feeding should be
taken into consideration, because the molecular ratio of carbon-to-nitrogen (C/N)
was important for lipid accumulation.

(Pg. 630, 2nd col., 1° full para.)
With respect to applicants’ assertion that the Zhao reference does not teach that oil and biomass production increases over time, this is not persuasive because applicants have applicants have indicated that the steps recited in claim 20 are those that are necessary for accomplishing the functional limitations of claims 38-41.  As Zhao et al. render the limitations recited in claim 20 obvious, the functional effect of those limitations are also rendered obvious.  
For at least these reasons, applicants’ arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA E KNIGHT/Primary Examiner, Art Unit 1631